Case: 1:19-cv-01610 Document #: 50-4 Filed: 04/18/19 Page 1 of 6 PageID #:218




                EXHIBIT B
           Case: 1:19-cv-01610 Document #: 50-4 Filed: 04/18/19 PageH A2G EofN S6B EPageID   #:219
                                                                                     RMAN SOBOL SHAPIRO                                       LLP




                                   MANAGING PARTNER

                                   Steve W. Berman
                                   Served as lead counsel for the largest settlement in world history against Big
                                   Tobacco, and at the time the largest automotive, antitrust, ERISA and securities
                                   settlements in U.S. history.


CONTACT                            Steve Berman represents consumers, investors and employees in large, complex litigation held in state
1301 Second Avenue                 and federal courts. Steve’s trial experience has earned him significant recognition and led The National
Suite 2000                         Law Journal to name him one of the 100 most powerful lawyers in the nation, and to repeatedly name
Seattle, WA 98101
                                   Hagens Berman one of the top 10 plaintiffs’ firms in the country. Steve was named an MVP of the Year
                                   by Law360 in 2016 and 2017 for his class-action litigation and received the 2017 Plaintiffs’ Trailblazer
(206) 623-7292 office
                                   award. He was recognized for the third year in a row as an Elite Trial Lawyer by The National Law
(206) 623-0594 fax
steve@hbsslaw.com                  Journal.

YEARS OF EXPERIENCE                Steve co-founded Hagens Berman in 1993 after his prior firm refused to represent several young children
> 38                               who consumed fast food contaminated with E. coli—Steve knew he had to help. In that case, Steve proved
                                   that the poisoning was the result of Jack in the Box’s cost cutting measures along with gross negligence.
PRACTICE AREAS                     He was further inspired to build a firm that vociferously fought for the rights of those unable to fight for
>   Antitrust/Trade Law            themselves. Berman’s innovative approach, tenacious conviction and impeccable track record have earned
>   Consumer Protection            him an excellent reputation and numerous historic legal victories. He is considered one of the nation’s
>   Governmental Representation    most successful class-action attorneys, and has been praised for securing record-breaking settlements
>   Securities/Investment Fraud    and tangible benefits for class members. Steve is particularly known for his tenacity in forging consumer
>   Whistleblower/Qui Tam          settlements that return a high percentage of recovery to class members.
>   Patent Litigation
                                   CURRENT ROLE
BAR ADMISSIONS
> Washington                       > Managing Partner, Hagens Berman Sobol Shapiro LLP
> Illinois
                                   RECENT CASES
COURT ADMISSIONS                   > Emissions Litigation
> Supreme Court of the United        Steve has pioneered pursuing car manufacturers who have been violating emissions standards,
  States                             including: Mercedes BlueTEC vehicles, GM Chevy Cruze, Dodge Ram 2500 and 3500 trucks, Dodge
> Supreme Court of Illinois          Ram 1500 and Jeep Cherokee EcoDiesel vehicles, Chevy Silverado, GMC Sierra as well as other
> Supreme Court of                   models made by Ford, Audi and BMW. Steve and the firm’s unmatched work in emissions-cheating
  Washington
                                     investigations is often ahead of the EPA and government regulators.
> U.S. District Court for the
  Eastern and Western Districts
  of Washington                    > General Motors Ignition Switch Defect Litigation
> U.S. District Court for the        Steve serves as lead counsel seeking to obtain compensation for the millions of GM car owners who
  Northern and Central Districts     overpaid for cars that had hidden safety defects.
  of Illinois
> U.S. District Court for the
                                   > Climate Change – New York City, King County, Wash.
  District of Colorado
                                     Steve has always been a fighter for the rights of the environment. In 2017, he began the firm’s latest
> U.S. District Court for the
  Eastern District of Michigan
                                     endeavor to combat global climate change through novel applications of the law. Steve currently
> First Circuit Court of Appeals     represents the city of New York and Washington state’s King County in lawsuits filed against the
> Second Circuit Court of            world’s largest producers of oil: BP, Chevron Corp., Exxon Mobil Corp., Royal Dutch Shell PLC and
  Appeals



www.hbsslaw.com                                                                                                                               44
                Case: 1:19-cv-01610 Document #: 50-4 Filed: 04/18/19 PageH A3G EofN S6B EPageID   #:220
                                                                                          RMAN SOBOL SHAPIRO                                     LLP




> Third Circuit Court of Appeals       MANAGING PARTNER

                                       Steve W. Berman
> Fifth Circuit Court of Appeals
> Sixth Circuit Court of Appeals
> Seventh Circuit Court of Appeals
> Eighth Circuit Court of Appeals
> Ninth Circuit Court of Appeals        ConocoPhillips. The cases seek to hold the Big Oil titans accountable for their brazen impact on global
> Tenth Circuit Court of Appeals        warming-induced sea level rise and related expenses to protect the cities and their millions of residents.
> Eleventh Circuit Court of Appeals
> DC Circuit Court of Appeals          > Opioids - Orange and Santa Clara County, Seattle
> Federal Circuit Court of Appeals       Steve has always been a fighter for the rights of the environment. In 2017, he began the firm’s latest
> U.S. Court of Federal Claims           endeavor to combat global climate change through novel applications of the law. Steve currently
                                         represents the city of New York and Washington state’s King County in multiple lawsuits filed against
EDUCATION                                the world’s largest producers of oil: BP, Chevron Corp., Exxon Mobil Corp., Royal Dutch Shell PLC and
> University of Chicago Law School,      ConocoPhillips. The cases seek to hold the Big Oil titans accountable for their brazen impact on global
  J.D., 1980                             warming-induced sea level rise and related expenses to protect the cities and their millions of residents.
> University of Michigan, B.A., 1976
                                       > Antitrust Litigation
                                         Corporate fraud has many faces, and Steve has taken on some of the largest perpetrators through
                                         antitrust law. Steve serves as co-lead counsel in Visa MasterCard ATM, Batteries, Optical Disc Drives
                                         and is in the leadership of a class-action lawsuit against Qualcomm for orchestrating a monopoly that
                                         led to purchasers paying significantly more for mobile devices. He serves as interim class counsel in
                                         a case against chicken producers for conspiring to stabilize prices by reducing chicken production.
                                         Most recently, Steve filed a proposed class-action lawsuit against the world’s largest manufacturers of
                                         Dynamic Random Access Memory for cornering the market and driving up DRAM.
                                       > Consumer Protection
                                         Steve is a leader in protecting millions of consumers in large-scale cases that challenge unfair,
                                         deceptive and fraudulent practices. He leads a class action on behalf of owners of Ford vehicles
                                         equipped with MyFord Touch, an in-car entertainment system, who claim the system is flawed, putting
                                         drivers at risk of an accident while causing economic hardship. Steve recently filed a class-action
                                         lawsuit against Facebook for allowing personal data to be harvested for psychographic profiling.

                                       RECENT SUCCESS
                                       > Volkswagen Franchise Dealerships - $1.6 billion
                                         Lead counsel for VW franchise dealers suit, in which a settlement of $1.6 billion has received final
                                         approval, and represents a substantial recovery for the class.
                                       > Stericycle Sterisafe Contract Litigation – $295 million
                                         Hagens Berman’s team, led by Steve Berman, filed a class-action lawsuit against Stericycle, a massive
                                         medical waste disposal company and achieved a sizable settlement for hundreds of thousands of its
                                         small business customers.
                                       > NCAA Grant-in-Aid Scholarships – $208 million
                                         Served as co-lead counsel in the Alston case that successfully challenged the NCAA’s limitations on the
                                         benefits student-athletes can receive as part of a scholarship, culminating in a $208 million settlement.
                                         The recovery amounts to 100 percent of single damages in an exceptional result in an antitrust case.
                                         Steve will co-lead a trial this year on the injunctive aspect of the case that could result in a change of
                                         NCAA rules limiting the financial treatment of athletes. The trial may change the landscape for how
                                         NCAA football and basketball players are compensated.
                                       > Dairy Price-Fixing – $52 million
                                         This antitrust suit’s filing unearthed a massive collusion between the biggest dairy producers in the




     www.hbsslaw.com                                                                                                                             45
        Case: 1:19-cv-01610 Document #: 50-4 Filed: 04/18/19 PageH A4G EofN S6B EPageID   #:221
                                                                                  RMAN SOBOL SHAPIRO                                 LLP




                        MANAGING PARTNER

                        Steve W. Berman
                         country, responsible for almost 70 percent of the nation’s milk. Not only was the price of milk artificially
                         inflated, but this scheme ultimately also cost 500,000 young cows their lives.
                        CAREER HIGHLIGHTS
                        > State Tobacco Litigation - $206 billion
                          Special assistant attorney general for the states of Washington, Arizona, Illinois, Indiana, New York,
                          Alaska, Idaho, Ohio, Oregon, Nevada, Montana, Vermont and Rhode Island in prosecuting major actions
                          against the tobacco industry. In November 1998, the initial proposed settlement led to a multi-state
                          settlement requiring the tobacco companies to pay the states $206 billion and to submit to broad
                          advertising and marketing restrictions – the largest civil settlement in history.
                        > Visa MasterCard ATM Antitrust Litigation - $27 billion
                          Co-lead counsel in what was then the largest antitrust settlement in history: a class-action lawsuit
                          alleging that Visa and MasterCard, together with Bank of America, JP Morgan Chase and Wells Fargo,
                          violated federal antitrust laws by establishing uniform agreements with U.S. banks, preventing ATM
                          operators from setting ATM access fees below the level of the fees charged on Visa’s and MasterCard’s
                          networks.
                        > Toyota Sudden, Unintended Acceleration - $1.6 billion
                          Hagens Berman was co-lead counsel in this massive MDL alleging that Toyota vehicles contained a
                          defect causing sudden, unintended acceleration (SUA). It was the largest automotive settlement in
                          history at the time, valued at up to $1.6 billion. The firm did not initially seek to lead the litigation, but
                          was sought out by the judge for its wealth of experience in managing very complex class-action MDLs.
                          Hagens Berman and managing partner Steve Berman agreed to take on the role of co-lead counsel for
                          the economic loss class and head the plaintiffs’ steering committee.
                        > Washington Public Power Supply System (WPPSS) - $700 million settlement
                          Represented bondholders and the bondholder trustee in a class-action lawsuit stemming from the
                          failure of two WPPSS nuclear projects. The case was one of the most complex and lengthy securities
                          fraud cases ever filed. The default was one of the largest municipal bond defaults in history. After years
                          of litigation, plaintiffs were awarded a $700 million settlement agreement brought against more than
                          200 defendants.
                        > E-books Antitrust Litigation - $560 million settlement
                          Fought against Apple and five of the nation’s top publishers for colluding to raise the price of e-books,
                          resulting in recovery equal to twice consumers’ actual damages. The firm recovered an initial settlement
                          of more than $160 million with defendant publishing companies in conjunction with several states
                          attorneys general. Steve then led the firm to pursue Apple for its involvement in the e-book price hike.
                          Apple took the case to the Supreme Court, where it was ruled that Apple had conspired to raise prices,
                          and the firm achieved an additional $450 million settlement for consumers.
                        > Enron Pension Protection Litigation - $250 million settlement
                          Led the class-action litigation on behalf of Enron employees and retirees alleging that Enron leadership,
                          including CEO Ken Lay, had a responsibility to protect the interests of those invested in the 401(k)
                          program, an obligation they abrogated. The court selected Steve to co-lead the case against Enron and
                          the other defendants.
                        > Charles Schwab Securities Litigation - $235 million settlement
                          Led the firm to file the first class-action lawsuit against Charles Schwab on Mar. 18, 2008, alleging that
                          Schwab deceived investors about the underlying risk in its Schwab YieldPlus Funds Investor Shares



www.hbsslaw.com                                                                                                                       46
        Case: 1:19-cv-01610 Document #: 50-4 Filed: 04/18/19 PageH A5G EofN S6B EPageID   #:222
                                                                                  RMAN SOBOL SHAPIRO                           LLP




                        MANAGING PARTNER

                        Steve W. Berman
                          and Schwab YieldPlus Funds Select Shares.
                        > JP Morgan Madoff Lawsuit - $218 million settlement
                          Represented Bernard L. Madoff investors in a suit filed against JPMorgan Chase Bank, one of the
                          largest banks in the world.
                        > Boeing Securities Litigation - $92.5 million settlement
                          Represented a class of tens of thousands of shareholders against Boeing, culminating in a proposed
                          settlement that was the second-largest awarded in the Northwest.
                        > NCAA Concussions - $75 million settlement, and 50-year medical monitoring fund
                          Led the firm’s pioneering NCAA concussions suit that culminated in a proposed settlement that will
                          provide a 50-year medical-monitoring program for student-athletes to screen for and track head
                          injuries; make sweeping changes to the NCAA’s approach to concussion treatment and prevention; and
                          establish a $5 million fund for concussion research, preliminarily approved by the court.
                        > US Youth Soccer Settlement
                          Revolutionary settlement that changed U.S. Soccer regulations and bought sweeping safety measures
                          to the game. Steve spearheaded a lawsuit against soccer-governing bodies, achieving a settlement that
                          ended heading of the ball for U.S. Soccer’s youngest players and greatly diminished risk of concussions
                          and traumatic brain injuries. Additionally, the settlement highlights the importance of on-staff medical
                          personnel at youth tournaments, as well as ongoing concussion education for coaches.

                        RECOGNITION
                        > 2016-2018 Class Action MVP of the Year, Law360
                        > 2018 Honoree for Outstanding Antitrust Litigation Achievement in Private Law Practice, American
                          Antitrust Institute
                        > 2018, 2016 Practice Group of the Year (Automotive), Law360
                        > 2018 State Executive Committee member, The National Trial Lawyers
                        > 2018 Top Attorney of the Year, International Association of Top Professionals
                        > 2017 Plaintiffs’ Trailblazer, The National Law Journal
                        > 2017 Class Actions (Plaintiff) Law Firm of the Year in California, Global Law Experts
                        > 2003-2017 Washington Super Lawyers
                        > 2014-2016 Elite Trial Lawyers, The National Law Journal
                        > 2014-2015 Lawdragon 500 Leading Lawyers in America
                        > 2014 Finalist for Trial Lawyer of the Year, Public Justice
                        > 2013 One of the 100 most influential attorneys in America, The National Law Journal
                        > 2000 Most powerful lawyer in the state of Washington, The National Law Journal
                        > One of the top 10 plaintiffs’ firms in the country, The National Law Journal

                        OTHER NOTABLE CASES
                        > VW Emissions Litigation - $14.7 billion settlement
                          Steve served as a member of the Plaintiffs Steering Committee representing owners of Volkswagen
                          CleanDiesel vehicles that were installed with emissions-cheating software.
                        > McKesson Drug Class Litigation - $350 million settlement
                          Lead counsel in an action that led to a rollback of benchmark prices of hundreds of brand name drugs,
                          and relief for third-party payers and insurers. His discovery of the McKesson scheme led to follow up

www.hbsslaw.com                                                                                                                 47
        Case: 1:19-cv-01610 Document #: 50-4 Filed: 04/18/19 PageH A6G EofN S6B EPageID   #:223
                                                                                  RMAN SOBOL SHAPIRO                                LLP




                        MANAGING PARTNER

                        Steve W. Berman
                          lawsuits by governmental entities and recovery in total of over $600 million.
                        > Average Wholesale Price Litigation - $338 million settlement
                          Steve served as lead trial counsel, securing trial verdicts against three drug companies that paved the
                          way for settlement.
                        > DRAM Memory Antitrust - $345 million settlement
                          Forged a class-action suit against leading DRAM (Dynamic Random Access Memory) manufacturers,
                          claiming the companies secretly agreed to reduce the supply of DRAM in order to artificially raise prices.
                        > Hyundai / Kia Fuel Efficiency - $255 million settlement
                          Led the firm’s aggressive fight against Hyundai and Kia on behalf of defrauded consumers who alleged
                          the automakers had misrepresented fuel economies in vehicles, securing what was believed to then be
                          the second-largest automotive settlement in history.
                        > Bextra/Celebrex Marketing and Products Liability Litigation - $89 million settlement
                          Served as court-appointed member of the Plaintiffs Steering Committee and represented nationwide
                          consumers and third party payers who paid for Celebrex and Bextra. The firm was praised by the court
                          for its “unstinting” efforts on behalf of the class.
                        > McKesson Governmental Entity Class Litigation - $82 million settlement
                          Steve was lead counsel for a nationwide class of local governments that resulted in a settlement for
                          drug price-fixing claims.
                        > NCAA/Electronic Arts Name and Likeness - $60 million settlement
                          Represented current and former student-athletes against the NCAA and Electronic Arts concerning
                          illegal use of college football and basketball players’ names and likenesses in video games without
                          permission or consent from the players.
                        > State and Governmental Drug Litigation
                          Steve served as outside counsel for the state of New York for its Vioxx claims, several states for AWP
                          claims and several states for claims against McKesson. In each representation, Steve recovered far
                          more than the states in the NAAG multi-state settlements.
                        > Exxon Mobile Oil Spill
                          Steve represented clients against Exxon Mobil affected by the 10 million gallons of oil spilled off the
                          coast of Alaska by the Exxon Valdez (multi-million dollar award).
                        > Lumber Liquidators Flooring
                          Steve was court-appointed co-lead counsel in litigation against Lumber Liquidators representing
                          consumers who unknowingly purchased flooring tainted with toxic levels of cancer-causing
                          formaldehyde. The consumer settlement was confidential.

                        PRESENTATIONS
                        > Steve is a frequent public speaker and has been a guest lecturer at Stanford University, University of
                          Washington, University of Michigan and Seattle University Law School.

                        PERSONAL INSIGHT
                        Steve was a high school and college soccer player and coach. Now that his daughter’s soccer skills
                        exceed his, he is relegated to being a certified soccer referee and spends weekends being yelled at by
                        parents, players and coaches. Steve is also an avid cyclist and is heavily involved in working with young
                        riders on the international Hagens Berman Axeon cycling team and the Hagens Berman | Supermint Pro
                        Cycling women’s team.
www.hbsslaw.com                                                                                                                     48
